Title: To John Adams from Oliver Wolcott, Jr., 21 August 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Washington, August 21st. 1800.

Enclosed I have the honor or transmitting for your consideration—three letters of this date from the Commissioner of the Revenue, recommending the following persons as fit characters to be appointed Keepers of Light Houses.
John Shackleford, to be Keeper of the Light House on North Island in the State of South Carolina—vice John Berbant deceased; at a Salary of Dollars 333. 33/100. per Annum.
David Allen, to be Keeper of the Light House on Clark’s Point in the State of Massachusetts; at a Salary of 150. Dollars, per Annum.
Isam Clay, to be Keeper of the Light House on Tybee Island in the State of Georgia; at a Salary of 300 Dollars per Annum.—
I have the Honor to be / with the highest / respect Sir / Your obedient Servant
            
            
            Oliv. Wolcott.
          